UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: September 30, 2015 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 001-34574 TRANSATLANTIC PETROLEUM LTD. (Exact name of registrant as specified in its charter) Bermuda None (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 16803 Dallas Parkway Addison, Texas (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code: (214)220-4323 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant is required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler ¨ Acceleratedfiler x Non-accelerated filer ¨(Do not check if a smaller reporting company) Smallerreportingcompany ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨No x As of November 4, 2015, the registrant had 41,011,990 common shares outstanding. TABLE OF CONTENTS PART I. FINANCIAL INFORMATION Item1. Financial Statements Consolidated Balance Sheets as of September 30, 2015 and December 31, 2014 2 Consolidated Statements of Comprehensive (Loss) Income for the Three and Nine Months Ended September 30, 2015 and2014 3 Consolidated Statement of Equity for the Nine Months Ended September 30, 2015 4 Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2015 and 2014 5 Notes to Consolidated Financial Statements 6 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item3. Quantitative and Qualitative Disclosures About Market Risk 33 Item4. Controls and Procedures 35 PARTII. OTHER INFORMATION Item1. Legal Proceedings 36 Item1A. Risk Factors 36 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 36 Item3. Defaults Upon Senior Securities 36 Item4. Mine Safety Disclosures 37 Item5. Other Information 37 Item6. Exhibits 38 PART I. FINANCIAL INFORMATION Item1. Financial Statements TRANSATLANTIC PETROLEUM LTD. Consolidated Balance Sheets (in thousands of U.S. Dollars, except share data) September 30, December 31, ASSETS (unaudited) Current assets: Cash and cash equivalents $ $ Accounts receivable, net Oil and natural gas sales Joint interest and other Related party Prepaid and other current assets Deferred income taxes Derivative asset Assets held for sale 27 28 Total current assets Property and equipment: Oil and natural gas properties (successful efforts methods) Proved Unproved Equipment and other property Less accumulated depreciation, depletion and amortization ) ) Property and equipment, net Other long-term assets: Other assets Note receivable - related party Derivative asset Deferred income taxes Goodwill Total other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accounts payable - related party Accrued liabilities Deferred income taxes Asset retirement obligations Loans payable Loans payable - related party – Liabilities held for sale Total current liabilities Long-term liabilities: Asset retirement obligations Accrued liabilities Deferred income taxes Loans payable Loans payable - related party Total long-term liabilities Total liabilities Commitments and contingencies Shareholders' equity: Common shares, $0.10 par value, 100,000,000 shares authorized; 41,010,133 shares and 40,708,120 shares issued and outstanding as of September 30, 2015 and December 31, 2014, respectively Treasury stock ) – Additional paid-in-capital Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 2 TRANSATLANTIC PETROLEUM LTD. Consolidated Statements of Comprehensive (Loss) Income (Unaudited) (U.S. Dollars and shares in thousands, except per share amounts) For the Three Months Ended For the Nine Months Ended September 30, September 30, Revenues: Oil and natural gas sales $ Sales of purchased natural gas Other 38 Total revenues Costs and expenses: Production Transportation costs 95 - - Exploration, abandonment and impairment Cost of purchased natural gas Seismic and other exploration 29 Revaluation of contingent consideration - - - ) General and administrative Depreciation, depletion and amortization Accretion of asset retirement obligations Total costs and expenses Operating (loss) income ) ) Other income (expense): Interest and other expense ) Interest and other income Gain on commodity derivative contracts Foreign exchange loss ) Total other income (expense) ) Income (loss) from continuing operations before income taxes ) Income tax expense ) Net income (loss) from continuing operations ) Net loss from discontinued operations - - - ) Net income (loss) $ $ $ ) $ Other comprehensive (loss) income: Foreign currency translation adjustment ) Comprehensive (loss) income $ ) $ ) $ ) $ Net income (loss) per common share Basic net income (loss) per common share Continuing operations $ $ $ ) $ Discontinued operations $ Weighted average common shares outstanding Diluted net (loss) income per common share Continuing operations $ $ $ ) $ Discontinued operations $ Weighted average common and common equivalent shares outstanding The accompanying notes are an integral part of these consolidated financial statements. 3 TRANSATLANTIC PETROLEUM LTD. Consolidated Statement of Equity (Unaudited) (U.S. Dollars and shares in thousands) Accumulated Additional Other Total Common Treasury Common Treasury Paid-in Comprehensive Accumulated Shareholders' Shares Shares Warrants Shares ($) Stock Capital Loss Deficit Equity Balance at December 31, 2014 - $ $ - $ $ ) $ ) $ Issuance of warrants - Contingent payment event - ) - - ) Issuance of restricted stock units - - 30 - - - Tax withholding on restricted stock units - ) - - ) Repurchase of treasury stock - - - ) - - - ) Share-based compensation - Foreign currency translation adjustment - ) - ) Net loss - ) ) Balance at September 30, 2015 $ $ ) $ $ ) $ ) $ The accompanying notes are an integral part of these consolidated financial statements. 4 TRANSATLANTIC PETROLEUM LTD. Consolidated Statements of Cash Flows (Unaudited) (in thousands of U.S. Dollars) For the Nine Months Ended September 30, Operating activities: Net (loss) income $ ) $ Adjustment for net loss from discontinued operations – 20 Net (loss) income from continuing operations ) Adjustments to reconcile net income to net cash provided by operating activities: Share-based compensation Foreign currency loss (Gain) loss on commodity derivative contracts ) ) Cash settlement on commodity derivative contracts ) Amortization on loan financing costs Bad debt expense – Deferred income tax (benefit) expense Exploration, abandonment and impairment Depreciation, depletion and amortization Accretion of asset retirement obligations Derivative put costs ) – Vendor settlements ) – Revaluation of contingency consideration – ) Changes in operating assets and liabilities: Accounts receivable Prepaid expenses and other assets ) Accounts payable and accrued liabilities ) Net cash provided by operating activities from continuing operations Net cash used in operating activities from discontinued operations – ) Net cash provided by operating activities Investing activities: Additions to oil and natural gas properties ) ) Additions to equipment and other properties ) ) Restricted cash ) – Net cash used in investing activities from continuing operations ) ) Net cash provided by investing activities from discontinued operations – Net cash used in investing activities ) ) Financing activities: Tax withholding on restricted share units ) ) Treasury stock repurchases ) – Loan proceeds Loan repayment ) ) Loan repayment - related party ) – Loan financing costs ) ) Net cash (used in) provided by financing activities ) Effect of exchange rate on cash flows and cash equivalents ) ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental disclosures: Cash paid for interest $ $ Cash paid for taxes $ $ – Supplemental non-cash financing activities: Repayment of the Prepayment Agreement $ $ – Contigent payment event $ ) $ – Repayment of Senior Credit Facility from refinancing $ – $ The accompanying notes are an integral part of these consolidated financial statements. 5 Transatlantic Petroleum Ltd. Notes to Consolidated Financial Statements (Unaudited) 1. General Nature of operations TransAtlantic Petroleum Ltd. (together with its subsidiaries, “we,” “us,” “our,” the “Company” or “TransAtlantic”) is an international oil and natural gas company engaged in acquisition, exploration, development and production. We have focused our operations in countries that have established, yet underexplored petroleum systems, have stable governments, are net importers of petroleum, have an existing petroleum transportation infrastructure and provide favorable commodity pricing, royalty rates and tax rates to exploration and production companies. We hold interests in developed and undeveloped oil and natural gas properties in Turkey, Albania and Bulgaria. As of November 4, 2015, approximately 36% of our outstanding common shares were beneficially owned by N. Malone Mitchell 3rd, our chief executive officer and chairman of our board of directors. TransAtlantic is a holding company with three operating segments – Turkey, Bulgaria and Albania. Its assets consist of its ownership interests in subsidiaries that primarily own: · assets in Turkey; · assets in Albania that were acquired in November 2014; and · assets in Bulgaria.
